Citation Nr: 1615324	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  13-18 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for a heart disability, claimed as hypertensive cardiovascular disease and/or ischemic heart disease.  


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1963 to February 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The matter was subsequently transferred to the RO in Manila, Philippines.  
The Veteran also submitted additional evidence in November 2014 and January 2015, with a waiver of RO consideration.  38 C.F.R. § 20.1304 (2015).  Therefore, the Board may properly consider such newly received evidence.

The claim for service connection for a heart disability has been recharacterized to reflect consideration of the merits of the claim, as opposed to consideration of reopening of a previously denied claim.  Service connection for a heart disability was denied in an unappealed March 2010 Board decision.  In general, a final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  However, new and relevant service treatment records, which were available at the time of the prior decision and could have been obtained, were received in February 2012.  The records include the deck logs from the USS Mullinnix during the Veteran's service aboard the ship, including notations related to stops the ship made in Vietnam.  Therefore, the previously denied claim for service connection for heart disability must be reconsidered, not reopened.  38 C.F.R. § 3.156(c).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a) (2015).  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Service connection for ischemic heart disease and prostate cancer is warranted for Veterans who were exposed to an herbicide agent during active military, naval, or air service.  See 38 C.F.R. § 3.309(e)(2015). 

VA has validly interpreted the "service in Vietnam" language of the statute and regulation as requiring that a Veteran must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  

During the course of the appeal, the United States Court of Appeals for Veterans Claims (Court) decided Gray v. McDonald, 27 Vet. App. 313 (2015).  The Court directed VA to reevaluate its definition of inland waterways.  In response, VA compiled a list of ships that operated in the inland waterways of Vietnam.  See http://www.publichealth.va.gov/exposures/agentorange/shiplist/list.asp.  

The list contains five categories of ships that operated on the waters of Vietnam.  A ship is placed on this list when documentary evidence shows that it fits into a particular category.  The required evidence can come from an official ship history, deck logs, cruise books, Captain's letters, or similar documents.  A specific ship may be listed in more than one category, based on its activities.  Evidence requirements for the presumption of herbicide exposure may vary depending on what dates the Veteran was aboard and what ship activity occurred on those dates.  Ship categories include, but are not limited to "Ships operating temporarily on Vietnam's inland waterways."  Id. 

The "Ships operating temporarily on Vietnam's inland waterways" category includes large ocean-going ships that operated primarily on Vietnam's offshore waters for gunfire support of ground operations and interdiction of enemy vessels travelling along coastal waters.  It also includes ships supplying and supporting these operations.  Examples of such vessels include destroyers, cruisers, and cargo ships.  The deep offshore waters are often referred to as "blue waters" and naval vessels operating on them are referred to as the Blue Water Navy.  Ships in this category entered Vietnam's inland waterways temporarily as part of their gunfire, interdiction, or support missions.  VA has agreed that all Veterans who served aboard these vessels at the time of entry into Vietnam's inland waterways are eligible for the presumption of herbicide exposure.

Based on VA's research, the USS Mullinnix (DD-944) operated on Vung Ganh Rai and Saigon River during August 5-6, 1966 and falls into the category of "Ships operating temporarily on Vietnam's inland waterways."  Although the Veteran had active service from January 1963 to February 1974, he served aboard the USS Mullinnix from September 1970 to August 1973 and from February 10, 1974 to February 23, 1974.  See Veteran's personnel records, history of assignments.  Based on the Veteran's personnel records, he did not serve on the USS Mullinnix in August 1966 and therefore is not presumed to have been exposed to herbicides under the current guidelines. 

However, in February 2012, the Veteran submitted deck logs from the USS Mullinnix which indicated that the USS Mullinnix sailed to Vietnam and Vietnam's gunline.  The coordinates of the ship were listed, but specific rivers or waterways visited were not.  It is unclear as to whether the Veteran had service in Vietnam's inland waterways.  If service in Vietnam's inland waterways or evidence of service on Vietnam's land masses is confirmed then the Veteran may be eligible for presumptive service connection.  There is evidence that the Veteran has a current diagnosis of ischemic heart disease, which is one of the diseases listed under 38 C.F.R. § 3.309(e) as associated with herbicide exposure.  Therefore, the Board finds that a remand is necessary to allow the AOJ to conduct further development related to the Veteran's potential herbicide exposure through his service on the USS Mullinnix.

Accordingly, the case is REMANDED for the following action:

1.  Following the guidelines outlined in M21-1, the AOJ should contact the National Personnel Records Center and the U.S. Army and Joint Services Records Research Center to attempt to verify the location of the USS Mullinnix during the months the Veteran served on that ship while it was in the territorial waters of the Republic of Vietnam. 

Further, pertinent development should be undertaken to secure records to determine whether the Veteran actually set foot in the Republic of Vietnam during his service. The Board points out that a claimant's statements of going ashore are to be accepted when the ship sent any crew members ashore during that time for extended periods and the claimant was stationed aboard the ship at that time. M21-1, IV, ii, 1, H, 28, i.

The AOJ's attention is directed to the following:

(a)  Deck logs submitted by the Veteran (and received from the National Archives) which indicated that the USS Mullinnix sailed on Vietnam's gunline from May 16 to 31, 1972, June 18, 1973, and July 1, 1972

(b)  Veteran's DD 214 and personnel records which indicate that the Veteran served aboard the USS Mullinnix from September 18, 1970 to August 1973 and from February 10, 1974 to February 25, 1974

(c)  Veteran's February 2011 statement indicating that he was stationed in Heipong Harbor, Vietnam for 6 months in 1972 and disembarked the USS Mullinnix onto the Republic of Vietnam

2.  Ensure the development outlined above has been accomplished, and then readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




